                                                      U.S. Department of Justice


                                                      United States Attorney
                                                      Eastern District of New York
                                                      271 Cadman Plaza East
                                                      Brooklyn, New York 11201

                                                      August 20, 2021

By ECF
Honorable Eric N. Vitaliano
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

               Re:      Tempey v. United States Department of Homeland Security,
                        No. 20-cv-5212 (Vitaliano, J.) (Bulsara, M.J.)

Dear Judge Vitaliano:
       This Office represents Defendant United States Department of Homeland Security in the
above-referenced action. Defendant writes respectfully on behalf of both parties to this action
pursuant to the Court’s June 14, 2021 Order directing the parties to file a joint status report by
August 20, 2021. See Dkt. Order, June 14, 2021.
        By way of background, Plaintiff seeks to compel the release of records from the
Department of Homeland Security that he alleges have been improperly withheld under the
Freedom of Information Act (“FOIA”), 5 U.S.C. § 552. Although Defendant has produced records
responsive to Plaintiff’s FOIA request and a “Vaughn” index in accordance with an agreed-upon
schedule, Plaintiff has concerns about the adequacy of Defendant’s search for responsive records,
the propriety of redactions made to Defendant’s production based on FOIA exemptions, and the
adequacy of Defendant’s Vaughn index. As explained in Defendant’s letter dated June 11, 2021,
in an effort to potentially narrow the issues for motion practice, and possibly obviate the need for
motion practice altogether, the parties agreed to attempt to negotiate regarding additional searches.
        On July 13, 2021, Plaintiff sent Defendant four questions concerning Defendant’s search
and use of search terms. Plaintiff also stated that he would follow up shortly concerning proposed
additional searches related to his FOIA request. On August 3, 2021, Defendant provided responses
to Plaintiff’s questions.
        Defendant currently awaits Plaintiff’s proposal regarding additional searches and/or search
terms to be used to search for additional responsive records, which Plaintiff is currently preparing
and expects to provide to Defendant no later than August 27, 2021.
       In order for the parties to keep the Court apprised of the status of this action, the parties
suggest that they file another status letter by October 19, 2021.

                                                     Very truly yours,

                                                     JACQUELYN M. KASULIS
                                                     Acting United States Attorney

                                              By:     /s/ Alex S. Weinberg
                                                     Alex S. Weinberg
                                                     Assistant U.S. Attorney
                                                     (718) 254-6616
                                                     alex.weinberg@usdoj.gov


cc (by ECF):
All Counsel of Record




                                                 2
